Pottle, J.
A contract made by an infant is not void, but merely voidable) upon Ms election, either during minority or within a reasonable time after majority, to disaffirm. Strain v. Wright, 7 Ga. 568; Gonackey v. General Accident Assurance Corporation, 6 Ga. App. 381 (65 S. E. 53); Bentley v. Greer, 100 Ga. 35 (27 S. E. 974); Vinson v. State, 124 Ga. 19 (52 S. E. 79). Retention after majority of the fruits of a contract made during infancy may amount to ratification. Civil Code (1910), § 4233; Williams v. Torley, 136 Ga. 594 (71 S. E. 881, 36 L. R. A. (N. S.) 57). But even where' the consideration received by the infant has been consumed or destroyed by him during infancy, if, after arriving at majority, he expressly ratifies the contract and promises performance, he is bound, although he received no new consideration. See Bryan v. Walton, 14 Ga. 187 (21); Martin v. Byrom, Dudley, 203. Applying the foregoing principles to the facts of the present case, the verdict against the infant was warranted; and as no errors of law are complained of, the judgment overruling the motion for a new trial must be affirmed. Judgment affirmed.